Citation Nr: 1535260	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-31 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sepsis due to infection.

2.  Entitlement to service connection for facial paralysis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo




INTRODUCTION

The Veteran served on active duty from August 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) electronic file systems.  Accordingly, all records in such files have been considered by the Board in adjudicating this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims. 

The Veteran asserts that she was diagnosed with sepsis in January 1981 due to infection caused by pregnancy during active military service.  She also asserts that she was diagnosed with facial paralysis, secondary to sepsis. 

An April 1981 STR shows the Veteran reported having "lost a baby two months ago due to infection."

The Veteran was afforded a VA gynecological examination in September 2010 and August 2013 to determine the nature and etiology of the claimed conditions.  During the August 2013 VA examination the Veteran reported that after she underwent a hysterotomy, she was diagnosed with sepsis and chorioamnionitis.  Thereafter, the Veteran reported that in September 1981, she was advised that she developed facial palsy and it was possibly secondary to sepsis.  Upon review of the claims file the VA examiner reported the medical evidence of record indicates that at 26 weeks gestation, the Veteran's induction of labor failed and a hysterotomy was performed.  The VA examiner diagnosed urinary incontinence and chorioamnionitis, and opined that "it is possible that a patient can develop sepsis secondary to chorioamnionitis" however she was unable to provide a medical opinion due to the lack of medical records available to include treatment records of prenatal care and hospital records.  The examiner also explained that "chorioamnionitis is an inflammation with infection of the amniotic membranes and fluid [and that] this infection can be so severe that the pregnancy has to be induced or terminated."  Additionally, the examiner opined that "facial palsy usually is associated to other medical conditions like otitis or viral infections" finding that "[the Veteran's] palsy seems to be associated to other pathology independent from [the January 1981 pregnancy]."

With respect to the type of records which could provide the examiner with the referenced information, the Veteran and her sister have indicated that she was seen at the Fort Dix, New Jersey medical facility, the Philadelphia Naval Medical Center, and the Walter Reed Army Medical Center.  Notably, while service treatment records are on file, it is unclear whether those records would be expected to contain the inpatient treatment records of the above medical facilities.  The Board will remand this case for a search of records from those facilities.

The Veteran also contends that after being seen at the service medical facilities, she was transferred to the Hahnemann University Hospital.  She initially contended that she was transferred on January 1, 1981 to that facility, and the record shows that the RO used that date when attempting to obtain records.  In response, the Hahnemann University Hospital indicated that no records for the Veteran were found, but that if further information was provided, such as other dates or attending physicians, another attempt to search records would be made.

In subsequent statements, the Veteran indicated that the actual dates of hospitalization at Hahnemann University Hospital were from January 29, 1981 through February of that year.  She additionally identified a Dr. Chandra as the physician at the facility who approved her admission.  Notably, there is no indication that the RO made another attempt to obtain records from Hahnemann University Hospital based on the new information.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC) and request that the NPRC search for inpatient medical records for the Veteran for December 1, 1980 through January 31, 1981 at the following facilities:  The medical facility at Fort Dix, New Jersey; the Philadelphia Naval Hospital; and Walter Reed Army Medical Center.  The AOJ must document the response received from the NPRC.

2.  The AOJ should contact the medical facility at Fort Dix, New Jersey; the Philadelphia Naval Hospital; and Walter Reed Army Medical Center directly, and request that those facilities provide any records for the Veteran pertaining to inpatient hospitalization from December 1, 1980 to January 31, 1981.  The AOJ must document each response received from the facilities. 

3.  After securing appropriate authorization from the Veteran, the AOJ should obtain treatment records for the Veteran from the Hahnemann University Hospital for the period from January 1, 1981 through February 1981.  The request to that facility should indicate that a Dr. Chandra was involved in the Veteran's transfer to the facility in January 1981.  The AOJ must document any response received from the Hahnemann University Hospital.
 
4.  Thereafter, and after undertaking any indicated development, including another VA examination if additional records are obtained, re-adjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

